Snapshot - 6:19MJ00027-001                                                                                                                              Page 1 of 2

                             Case 6:19-mj-00027-HBK Document 33 Filed 05/12/21 Page 1 of 2
      AO 245D-CAED (Rev. 09/2019) Sheet 1 - Judgment in a Criminal Case for Revocation



                                   UNITED STATES DISTRICT COURT
                                                      Eastern District of California
                      UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)
                                 v.
                       DEVIN JAMAL RANDOLPH                                         Criminal Number: 6:19MJ00027-001
                                                                                    Defendant's Attorney: Benjamin Gerson, Assistant Federal Defender
      THE DEFENDANT:
             admitted guilt to violation of charge three as alleged in the violation petition filed on 6/16/2020 .
             was found in violation of condition(s) of supervision as to charge(s)             after denial of guilt, as alleged in the violation petition
             filed on   .

      The defendant is adjudicated guilty of these violations:
      Violation Number                  Nature of Violation                                                            Date Violation Ended
      CHARGE THREE                           FAILURE TO COMPLETE SHOPLIFTERS COURSE                                    6/04/2020

      The court:        revokes:        modifies:        continues under same conditions of supervision heretofore ordered on 7/9/2019 .

             The defendant is resentenced as provided in pages 2 through                 of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

             Charge one and two are dismissed.

              It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
      residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
      ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
      circumstances.
                                                                                   5/5/2021
                                                                                   Date of Imposition of Sentence




                                                                                   Signature of Judicial Officer
                                                                                   Helena M. Barch-Kuchta, United States Magistrate Judge
                                                                                   Name & Title of Judicial Officer
                                                                                   5/12/2021
                                                                                   Date




file:///C:/Users/KDUNBA~1/AppData/Local/Temp/6IV1HCF7.htm                                                                                                5/12/2021
Snapshot - 6:19MJ00027-001                                                                                                            Page 2 of 2

                            Case 6:19-mj-00027-HBK Document 33 Filed 05/12/21 Page 2 of 2
      AO 245B-CAED (Rev. 09/2019) Sheet 2 - Imprisonment
      DEFENDANT: DEVIN JAMAL RANDOLPH                                                                                            Page 2 of 2
      CASE NUMBER: 6:19MJ00027-001

                                                                 IMPRISONMENT

      The defendant is currentlydetained in Salt Lake County Metro Jail, and shall serve the following sentence:
      20 DAYS in custody to be served concurrent to any official pre-trial detention from May 5, 2021 to May 25, 2021. The defendant is
      currently confined to Salt Lake County Metro Jail, Salt Lake, Utah..

            No TSR: Defendant shall cooperate in the collection of DNA.

            The court makes the following recommendations to the Bureau of Prisons:
            Court to notify State of Utah of this judgment.

            The defendant is remanded to the custody of the United States Marshal.

             The defendant shall surrender to the United States Marshal for this district
                    at     on     .
                    as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                     before       on    .
                     as notified by the United States Marshal.
                     as notified by the Probation or Pretrial Services Officer.
             If no such institution has been designated, to the United States Marshal for this district.

                                                                       RETURN
      I have executed this judgment as follows:




              Defendant delivered on                                                        to
      at                                                   , with a certified copy of this judgment.



                                                                              United States Marshal


                                                                              By Deputy United States Marshal




file:///C:/Users/KDUNBA~1/AppData/Local/Temp/6IV1HCF7.htm                                                                               5/12/2021
